DISMISS and Opinion Filed September 10, 2015




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-15-00921-CV

                      ANN STOKLEY, Appellant
                               V.
  THE BANK OF NEW YORK MELLON, AS TRUSTEE FOR CWABS, INC. ASSET-
             BACKED CERTIFICATES SERIES 2003-1, Appellee

                        On Appeal from the 44th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-15-03285

                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                                Opinion by Chief Justice Wright
       In a letter dated August 11, 2015, the Court questioned its jurisdiction over this appeal.

Specifically, there does not appear to be an appealable order. We instructed appellant to file a

letter brief addressing our concern. Appellant filed a jurisdictional brief, pro se.

       Generally, this Court has jurisdiction only over appeals from final judgments and those

interlocutory orders specifically authorized by statute. See Lehmann v. Har-Con Corp., 30
S.W.3d 191, 195 (Tex. 2001); Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352 (Tex. 2001);

Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding). A final

judgment is one that disposes of all pending parties and claims. See Lehmann, 30 S.W.3d at 195.

       In her notice of appeal, appellant states she is appealing the denial of her special

appearance. A person may appeal from an interlocutory order that grants or denies a special
appearance under rule 120a of the Texas Rules of Civil Procedure. See TEX. CIV. PRAC. & REM.

CODE ANN. § 51.014(a)(7) (West 2015). The record before this Court, however, does not contain

an order on the appellant’s special appearance. In her jurisdictional brief, appellant

acknowledges that there is no signed order denying her special appearance. Appellant relies on

the trial court’s oral ruling on the record at the hearing on her motion. An oral rendition is not

sufficient. The appellate timetable runs from the date the judgment or order is signed. See TEX.

R. APP. P. 26.1, Farmer v. Ben E. Keith Co., 907 S.W.2d 495, 496 (Tex. 1995) (per curiam).

       The record before this Court does not contain an appealable order. Accordingly, we

dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).




150921F.P05

                                                      /Carolyn Wright/____________________
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE




                                                –2–
                                       S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                       JUDGMENT

ANN STOKLEY, Appellant                            On Appeal from the 44th Judicial District
                                                  Court, Dallas County, Texas
No. 05-15-00921-CV       V.                       Trial Court Cause No. DC-15-03285.
                                                  Opinion delivered by Chief Justice Wright.
THE BANK OF NEW YORK MELLON,                      Justices Lang-Miers and Stoddart
AS TRUSTEE FOR CWABS, INC. ASSET-                 participating.
BACKED CERTIFICATES SERIES 2003-
1, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee THE BANK OF NEW YORK MELLON, AS TRUSTEE
FOR CWABS, INC. ASSET-BACKED CERTIFICATES SERIES 2003-1 recover its costs of
this appeal from appellant ANN STOKLEY.


Judgment entered September 10, 2015.




                                            –3–